                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


KEVIN WENDELL ALEXANDER,
                                                                             CIVIL ACTION
                                    Plaintiff
                                                                              NO. 17-1801
         v.

NANCY ANN BERRYHILL,
ACTING COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                                    Defendant


                                                    ORDER

              AND NOW, this        I .I r;;1j,   day of O~       ~ -·'
                                                        ,.,.,,..,..,..,._,   , 2019, upon consideration of

Plaintiff's Brief and Statement oflssues in Support of Request for Review (Dkt. No. 11) filed August

9, 2017; upon consideration of Defendant's Response to Request for Review of Plaintiff (Dkt. No. 14)

filed September 11, 2017; upon consideration of Plaintiff's Brief in Reply to Defendant's Brief in

Response to Plaintiff's Request for Review (Dkt. No. 15) filed September 15, 2017; and after review

of the Report and Recommendation of United States Magistrate Judge Henry S. Perkin dated May 23,

2019, IT IS ORDERED that:

               1. the Report and Recommendation is APPROVED and ADOPTED;

              2. the relief sought by Plaintiff is GRANTED in part as described below; and

              3. the case is REMANDED to the Commissioner pursuant to the fourth sentence of 42

                  U.S.C. § 405(g), and in accordance with the Report and Recommendation.



                                                                      BY THE COURT:

                                                                         ~,rliu,k ~. ~~
                                                                      ROBERT F. KELLY, J.
